Citation Nr: 1721216	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  16-30 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disorder (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The Veteran served on active duty in the United States Air Force from April 1954 to August 1957.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a July 2015 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Los Angeles, California.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2015, the Veteran underwent a VA examination for GERD.  The examiner found it was less likely as not that the Veteran's GERD was incurred in or caused by the digestive condition and bitter tasting vomit during service.  The examiner opined that, "[d]ue to the insufficient evidence documented during military service, there are (is) no evidence or digestive condition that persistent throughout his service."  The examiner noted the Veteran's report of stomach that was treated in 1955 and he was feeling better now, and that there were no service treatment records or reports of GERD caused by his digestive condition and bitter tasting vomit.  The Board notes, however, it is insufficient to rely on absence of in-service diagnosis without consideration of all lay statements on record, therefore, the examination is inadequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran contends that in 1960, during his military service, he was hospitalized at Fort Riley, Kansas as a result of a combination of a neck injury and coughing-up blood.  (Correspondence July 2016).  Moreover, the Veteran asserts that this in-service event is directly related to his current GERD.  However, notation of this hospitalization is missing from the record.  

VA has a duty to assist, to include obtaining records relevant to the claim.  Review of the record indicates that some of the Veteran's reserve medical records are not available, particularly the service treatment record from the aforementioned hospitalization.  Moreover, there is a gap (August 1957 to August 1983) in the Veteran's service treatment record.  (STR August 1995).  Thus, a remand is required to attempt to obtain those service treatment records and schedule the Veteran for a new examination.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records, to specially include the hospitalization for the neck injury at Fort Riley during service.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.   

2.  Contact all appropriate sources to determine whether any of the Veteran's service treatment records dated after 1957 are available, to specifically include those corresponding to his reserve service and the hospitalization for the neck injury at Fort Riley.  Any such records, or a negative response, should be included in the claims file. Make as many attempts as necessary to obtain these records.  If they cannot be found, issue a formal determination that they do not exist or that further efforts to obtain them would be futile and include such documentation in the claims file.  The Veteran must be notified of the attempts made, informed why further attempts would be futile, and allowed the opportunity to provide such records.  38 U.S.C.A. § 5103A (b) (2) (West 2014); 38 C.F.R. § 3.159 (e) (2016).

3.  After all outstanding available records have been associated with the claims, obtain an addendum opinion from the examiner who conducted the June 2015 examination or other similarly qualified examiner.  If an evaluation is deemed necessary by the examiner, one shall be provided. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

(a)  The examiner must determine whether it is at least as likely as not (a 50 percent probability or greater) that GERD is related to the Veteran's service.
	     
(The term at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should consider the lay testimony of record. Specifically, the Veteran's statements regarding trauma to his neck during service leading to his GERD and constant neck pain and GERD symptoms since leaving service.  (Correspondence July 2016).

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

A complete rationale should be provided for any opinion or conclusion expressed.

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions.

4.  After completing these actions, the AOJ should conduct any other development as maybe indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




